Exhibit 10.1

 

MODIFICATION AGREEMENT

 

THIS MODIFICATION AGREEMENT, (this “Agreement”), made as of June 22, 2018 (the
“Effective Date”), by and among IPIC-GOLD CLASS ENTERTAINMENT LLC, a Delaware
limited liability company (the “Borrower”), IPIC GOLD CLASS HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), IPIC TEXAS, LLC, a Texas
limited liability company (“IPIC Texas”), IPIC MEDIA, LLC, a Florida limited
liability company (“IPIC Media”), DELRAY BEACH HOLDINGS, LLC, a Florida limited
liability company (“DB Holdings”), BAY COLONY REALTY, LLC, a Florida limited
liability company (“Bay Colony”, together with Borrower, Holdings, IPIC Texas,
IPIC Media and DB Holdings, collectively, the “Borrower Parties”) and THE
TEACHERS’ RETIREMENT SYSTEM OF ALABAMA, a body corporate of the State of Alabama
created under Section 16-25-1 et. seq., Code of Alabama (1975), as amended (the
“TRS”), and THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA, a body corporate of the
State of Alabama created under Section 36-27-1 et. seq., Code of Alabama (1975),
as amended (the “ERS”) (the TRS and the ERS are sometimes herein referred to
individually as a “Lender” and collectively as the “Lenders”).

 

RECITALS:

 

A. Borrower Parties and Lenders are party to that certain Second Amended and
Restated Master Loan and Security Agreement dated February 1, 2018 (as
previously or hereafter amended, the “Loan Agreement”), pursuant to which,
Lenders have agreed to extend to Borrower a non-revolving credit facility in an
aggregate principal amount not to exceed $225,828,169.12 (the “Loan”) for the
purpose of financing the costs of leasing, constructing, furnishing, equipping,
establishing and operating upscale cinema projects to be located at sites in the
United States of America in accordance with the terms of the Loan Agreement.
Capitalized terms not otherwise defined herein shall have the meanings given in
the Loan Agreement.

 

B. The Borrower Parties have requested that proceeds of the Loan be made
available for the renovation of certain existing, operating Projects located in
Pasadena, California, Redmond, Washington, Scottsdale, Arizona, Fairview, Texas
and Austin, Texas (each a “Renovation Project” and collectively, the “Renovation
Projects”), and, as a condition precedent to consenting to allowing Advances for
the Renovation Projects, Lenders require that the Loan Agreement be modified on
the terms and conditions hereafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the parties hereto agree as follows:

 

1. Recitals. The Recitals herein are true and correct.

 

2. Amendments to Loan Agreement.

 

(a) Definitions.

 

(i)The definitions set forth in Section 1.1 of the Loan Agreement for “Approved
Project,” “Available Committed Amount,” “Future Projects,” “Pasadena Note,”
“Pasadena Project”, “Project Development Budget,” “Project Tranche,” “Projects,”
“Scheduled Completion Date,” and “Title Policies,” are hereby deleted in their
entirety and the following inserted in lieu thereof:

 

“Approved Project” shall mean each Existing Project, each Planned Project, each
Renovation Project, together with any other Future Project which meets the
definition of “Approved Project” as defined in Section 3.2(b) hereof.

 



-1-

 

 

“Available Committed Amount” shall mean the Tranche 3 Committed Amount less the
sum of (a) the Village Note Payoff Advance, (b) the Operating Expense Advance,
(c) the stated amount of all Project Tranches for all Existing Projects, Planned
Projects, Renovation Projects and Future Projects previously incurred under the
Tranche 3 Committed Amount and (d) any sums not identified in any Project
Development Budget for any Existing Project, Planned Project, Renovation Project
or Future Project but which are reasonably identified by Agent Lender as amounts
required to complete the development of any Existing Project, Planned Project or
Future Project (i.e. any “overrun” amounts), as such amount may be adjusted from
time to time by Agent Lender to account for changes to Project Development
Budgets for Existing Projects, Planned Projects, Renovation Projects and Future
Projects, cost-savings or cost-overruns in any Project Development Budges for
any Existing Project, Planned Project, Renovation Project or Future Project, or
the availability of Lessor Contributions for Project development or operating
costs, all as more particularly provided herein.

 

“Future Projects” shall mean each Approved Project (other than the Existing
Projects, Planned Projects and Renovation Projects) approved after the Existing
Loan Agreement Effective Date in accordance with the terms and conditions of
Section 3.2 hereof.

 

“Pasadena Note” means collectively, (i) that certain Project Promissory Note
dated September 30, 2010 from Borrower in favor of TRS in the stated amount of
$3,176,482.06, as amended by Note Modification and Amendment to Loan Documents
dated May 29, 2014, reducing the stated principal amount thereof to
$3,042,869.72 (as previously or hereafter amended, the “TRS Pasadena Note”),
(ii) that certain Project Promissory Note dated September 30, 2010 from Borrower
in favor of ERS in the stated principal amount of $1,564,535.94, as amended by
Note Modification and Amendment to Loan Documents dated May 29, 2014, reducing
the stated principal amount thereof to $1,498,726.88 (as previously or hereafter
amended, the “ERS Pasadena Note”) in the collective amount of the Project
Tranche for the Existing Pasadena Project, evidencing the Borrower’s obligation
to pay the aggregate outstanding principal balance of the Project Tranche for
the Existing Pasadena Project to the Lenders, together with interest thereon, as
the same may be amended from time to time; together with, (iii) that certain
Project Promissory Note dated of even date herewith from Borrower in favor of
TRS in the stated principal amount of $741,307.30 (the “TRS Pasadena Renovation
Note”), and (iv) that certain Project Promissory Note dated of even date
herewith from Borrower in favor of ERS in the stated principal amount of
$365,121.50 (the “ERS Pasadena Renovation Note”) in the collective amount of the
Renovation Project Tranche for the Pasadena Renovation Project, evidencing the
Borrower’s obligation to pay the aggregate outstanding principal balance of the
Project Tranche for the Pasadena Renovation Project to the Lenders, together
with interest thereon, as the same may be amended from time to time The Amount
of the Pasadena Note may be modified, as determined by Lender in Lender’s sole
discretion, to reflect changes to the Existing Pasadena Project Tranche and
Pasadena Renovation Project Tranche, as applicable.

 



-2-

 

 

“Pasadena Project” means collectively, the Existing Pasadena Project and the
Pasadena Renovation Project.

 

“Project Development Budget” means, as applicable, a detailed estimation of the
cost to reconfigure, renovate, acquire, construct, furnish, improve, equip,
stock and otherwise complete and establish a Project, which estimation may
include soft costs approved by Agent Lender in accordance with the terms and
conditions of Section 3.3 of this Agreement.

 

“Project Tranche” means the maximum amount available for Advances as proceeds
from the Loan with respect to each Project, said Project Tranche being the
lesser of (i) eighty percent (80%) of the total remaining cost to develop such
Project as set forth in the Project Development Budget approved by the Agent
Lender for such Project, or (ii) the Available Committed Amount calculated at
the time such Project and Project Development Budget are approved by the Agent
Lender for such Project; provided, however, that the Project Tranche may be
adjusted by Agent Lender from time to time for changes in the Project
Development Budget, overruns, cost-savings, or for verified availability of
Lessor Contributions, as provided herein. Without limiting the foregoing, the
Project Tranche for any Renovation Project shall only include the costs to
renovate and reconfigure such Renovation Project, and the Project Tranche for
any Existing Project shall not include previously incurred costs to acquire,
construct or equip such Existing Project, and such Project Tranche shall only
include the remaining costs to reconfigure such Existing Project.

 



-3-

 

 

“Projects” means, collectively, the Existing Projects, the Planned Projects, the
Milwaukee Project, the Renovation Projects, and Future Projects, being upscale
“IPIC” cinema projects to be constructed (as to Future Projects and Planned
Projects) and/or reconfigured or renovated (as to any Projects approved for
renovation by Agent Lender in its sole and absolute discretion) and maintained
(as to all Projects) on each of the Properties, together with food preparation
and dining areas, theatre seating, concession areas, indoor common areas,
outdoor common areas, and related parking, landscaping and site improvements,
all to be constructed and/or renovated and maintained, as applicable, in
accordance with the Plans and Specifications, together with all Collateral used
or useful in connection therewith. Each Project shall be a cinema committed to a
first class quality experience to include film, food, wine and liquor, and
service for customers with core features including 40 to 52 seat auditoriums,
(full recline) seating, and food and beverage offering available before, during
and/or after film screenings, a bowling alley containing 10 to 24 lanes, and up
to a 200 seat restaurant.

 

“Scheduled Completion Date” means, as to each Project, the date by which such
Project is to be completed and open for business, and shall be no later than (i)
as to all Existing Projects, May 1, 2011; (ii) as to each Renovation Project,
twelve (12) months after the initial Advance for such Renovation Project; (iii)
as to all other Projects that are not Renovation Projects or Existing Projects,
fifteen (15) months after the initial Advance for such Project, subject to
reasonable extensions for Permitted Force Majeure Delays, with such date to be
certified by Borrower and Agent Lender upon the initial advance for each Project
other than the first Project by execution of the form attached hereto as Exhibit
E.

 

“Title Policies” means, collectively, each of the mortgagee title insurance
policies issued by a Title Company for a Project in standard ALTA form insuring
(i) the Borrower or any Borrower Subsidiary’s leasehold interest in an amount
equal to the total amount of the Project Development Budget for such Project,
and (ii) the Lien on the leasehold interest of the Borrower or any Borrower
Subsidiary created by the Mortgage, in form reasonably satisfactory to Agent
Lender and in an amount equal to the principal amount of the Project Tranche for
such Project; provided, however, the Title Policy for each Existing Project
shall not be less than the amount of the Project Tranche identified in the
Original Loan Agreement.

 



-4-

 

 

(ii)The following definitions are hereby added to Section 1.1 of the Loan
Agreement:

 

“Existing Austin Project” means the existing, operating Project located at 3225
Amy Donovan Plaza, Austin, Texas.

 

“Existing Fairview Project” means the existing, operating Project located at 321
Town Place, Fairview, Texas.

 

“Existing Pasadena Project” means the existing, operating Project located at the
One Colorado Shopping Center in Pasadena, California.

 

“Existing Redmond Project” means the existing, operating Project located at
16451 NE 74th Street, Redmond, Washington.

 

“Existing Scottsdale Project” means the existing, operating Project located at
15257 N. Scottsdale Rd., Scottsdale, Arizona.

 

“Pasadena Renovation Project” means the Renovation Project to the Existing
Pasadena Project.

 

“Renovation Projects” means the renovations and reconfigurations to be completed
in 2018 to the Existing Pasadena Project, the Existing Redmond Project, the
Existing Scottsdale Project, the Existing Fairview Project and the Existing
Austin Project, in accordance with the Plans and Specifications submitted to and
approved by Agent Lender in conjunction therewith.

 

(b) Repayment of Loan. Section 2.4(b)(3)(i) – (ii) of the Loan Agreement is
hereby deleted in its entirety and the following inserted in lieu thereof:

 

(i) With respect to the Tranche 3 Committed Amount Advanced to Borrower in
connection with the Existing Projects and Planned Projects (for clarification
such Advances do not include any amounts Advanced or to be Advanced in
conjunction with the Renovation Projects) commencing on January 1, 2012, and on
each Scheduled Interest Payment Date thereafter through and including the
Scheduled Interest Payment Date immediately preceding the Maturity Date, all
accrued but unpaid interest on the outstanding principal balance of all Advances
of the Tranche 3 Committed Amount Advanced in connection with such Existing
Projects and Planned Projects shall be due and payable.

 



-5-

 

 

(ii) With respect to the Tranche 3 Committed Amount, being that portion of the
outstanding principal balance of the Loan to be Advanced to Borrower in
connection with a Future Project or Renovation Project, interest shall be
payable on Advances of such Tranche 3 Committed Amount on a Project Tranche by
Project Tranche basis as follows: on the first Scheduled Interest Payment Date
following the earlier to occur of (1) the date which is six (6) months following
the opening of a Future Project or re-opening of a Renovation Project funded by
any proceeds of the Project Tranche designated for such Future Project or
Renovation Project, as applicable, or (2) the date which is twenty-one (21)
months following the initial Advance of the Project Tranche designated for such
Future Project or Renovation Project, as applicable, and on each Scheduled
Interest Payment Date thereafter through and including the Scheduled Interest
Payment Date immediately preceding the Maturity Date, all accrued but unpaid
interest on the outstanding principal balance of all Advances of the Project
Tranche designated for such Future Project or Renovation Project shall be due
and payable.

 

(c) Reallocation of Committed Amount. Section 3.3(c) of the Loan Agreement is
hereby deleted in its entirety and the following inserted in lieu thereof:

 

(c) Once a Project Development Budget for an Approved Project is approved by
Agent Lender, an amount equal to eighty percent (80%) of the total remaining
costs to develop the Project as shown on such Project Development Budget shall
constitute the “Project Tranche” applicable thereto. The parties anticipate that
changes to Project Development Budgets may be desired by Borrower in the course
of developing a Project through reallocations among line items, cost-savings or
cost overruns. Such changes to Project Development Budgets may be made by
Borrower with prior notice to Agent Lender, but without Agent Lender approval or
consent as provided in Section 4.1(f) hereof. Notwithstanding the foregoing, any
changes to the amount of a Project Tranche (either increases or decreases) shall
be subject to Agent Lender’s prior written consent, which consent shall not be
unreasonably withheld as long as such changes will not result in a negative
Available Committed Amount and Agent Lender reasonably believes the new proposed
Project Tranche for the Project remains sufficient to permit the completion of
the Project. In the event the Agent Lender consents to any modification to a
Project Tranche amount, the Available Committed Amount will be adjusted upward
or downward accordingly. To the extent that Project Development Budget changes
by Borrower result in increased Project costs for which there is no Available
Committed Amount sufficient to permit such an increase in the Project Tranche,
Borrower shall be responsible for paying the full amount of such Deficiency, as
hereinafter provided. To the extent an approved modification to an existing
Project Tranche amount results in (i) an increase to the Available Committed
Amount with respect to Advances for an Existing Project or Planned Project, the
amount of such increase shall then be available for other Existing Projects or
Planned Projects, subject, however, to appropriate and acceptable adjustments to
the Project Development Budgets for such other Existing Projects or Planned
Projects, (ii) an increase to the Available Committed Amount with respect to
Advances for a Future Project, the amount of such increase shall then be
available for other Future Projects, subject, however, to appropriate and
acceptable adjustments to the Project Development Budgets for such other Future
Projects, or (iii) an increase to the Available Committed Amount with respect to
Advances for a Renovation Project, the amount of such increase shall then be
available for other Renovation Projects, subject, however, to appropriate and
acceptable adjustments to the Project Development Budgets for such other
Renovation Projects.

 



-6-

 

 

(d) Disbursement Procedure. Section 4.1(b)(2) of the Loan Agreement is hereby
deleted in its entirety and the following inserted in lieu thereof:

 

(2) as to all Projects in the aggregate, the lesser of (i) the Tranche 3
Committed Amounts less any Tranche 3 Committed Amount previously advanced for
any Existing Project, Planned Project, Future Project, Renovation Project, the
Village Note Payoff Advance and Operating Expense Advance and (ii) the aggregate
principal amount of all established Project Tranches for Existing Projects,
Planned Projects, Future Projects and Renovation Projects, as the same may be
adjusted from time to time pursuant to Section 3.3(c) above, less any sums not
identified in any Project Development Budget (as the same may be amended as
permitted herein) but which are reasonably identified by the Agent Lender as
amounts required to complete the development of any Existing Projects, Planned
Projects or Renovation Projects (i.e., any “overrun” amounts), however, an
Advance for any overrun amount is subject to the Agent Lender’s approval, in its
sole discretion.

 

(e) Construction of Improvements. The first paragraph of Section 6.23 of the
Loan Agreement is hereby deleted in its entirety and the following inserted in
lieu thereof:

 

Construct Improvements and Complete the Projects. Commence construction,
reconfiguration and/or renovation, as applicable, of each of the Existing
Projects, Planned Projects, Renovation Projects and Future Projects within sixty
(60) days following the initial Advance of the corresponding Project Tranche,
but in any event to commence construction of each of the Projects no later than
the expiration of the Commitment Period; cause each set of Improvements to be
constructed substantially in accordance with the Plans and Specifications
therefor, and in compliance with all applicable restrictive covenants, zoning
ordinances, setback requirements, building codes and governmental regulations,
and so as not to encroach upon or overhang into any easement or right-of-way;
cause such construction to proceed continuously and permit no cessation of work;
and complete each of the Projects and obtain all required Permits and a
certificate of occupancy or other final governmental approval of such
Improvements for their intended use on or before the Scheduled Completion Date
therefor, time being of the essence.

 

The completion of each of the Projects and the payment of all costs and expenses
incidental thereto shall be evidenced by the Borrower’s delivery, within ninety
(90) days of the Scheduled Completion Date for each applicable Project, to the
Agent Lender of a certificate signed by the Borrower stating that:

 

(1) the acquisition, construction, installation and equipping of such Project
has been completed in all material respects substantially in accordance with the
Plans and Specifications;

 



-7-

 

 

(2) the Borrower shall have received and made all Permits, approvals, consents,
licenses (including environmental permits) and authorizations of, and
registrations, filings and recordings with, and declarations to, and other
actions by governmental authorities, the lack of which if not issued, granted or
otherwise in existence, would materially impair commencement of operation of the
Project;

 

(3) all amounts due for labor, materials, supplies and other costs incurred in
connection with the acquisition, construction, installation and equipping of the
Project have been paid except for amounts which the Borrower is entitled to
retain pursuant to its respective purchase orders or for amounts being disputed
by the Borrower in good faith as being due and payable, which amounts shall be
set forth in the certificate and held in the disbursement account established
for such Project until payment is due.

 

(f) Borrower Parties’ Information. The following is hereby added as Section 9.21
of the Loan Agreement:

 

9.21 Business Updates. In addition to any requirements set forth in this
Agreement, Borrower shall provide to Lender, on a monthly basis during the term
of the Loan written updates of (i) any planned, proposed or anticipated changes
to its existing business plans or operations, or (ii) any changed or expected
changes to its financial condition that has not been otherwise disclosed in any
required public filings. Notwithstanding the foregoing, Lender acknowledges and
agrees that it cannot buy or sell the securities of Parent on the basis of
material, non-public information about Borrower, Parent or any other Affiliate
of Borrower.

 

(g) Advance Date Certification Form. Exhibit E of the Loan Agreement is hereby
deleted in its entirety and the Advance Date Certification Form attached as
Exhibit A to this Agreement is hereby inserted in lieu thereof.

 

3. Release of Lenders. For and in consideration of Lenders’ agreement to enter
into and execute this Agreement, and without any contingency, precondition, or
condition subsequent, each of the Borrower Parties, for himself/herself/itself
and his/her/its heirs, executors, trustees, successors and assigns, does hereby
fully and forever release, relinquish, discharge, settle and compromise any and
all claims, cross-claims, counterclaims, causes, damages and actions of every
kind and character, and all suits, costs, damages, expenses, compensation and
liabilities of every kind, character and description, whether direct or
indirect, known or unknown, disclosed or hidden, in law or in equity, which
he/she/it had or will have against Lenders, and/or any of Lenders’ affiliates,
agents, representatives, officers, employees or contractors on account of,
arising, or resulting from, or in any manner incidental to, any and every thing
or event occurring or failing to occur at any time in the past up to and
including the date hereof, including, without limitation, any claims relating to
the Note, the Loan Agreement, the Mortgages or any other Loan Documents, any act
or event relating to Lenders’ (or its designees’) possession or use of any
collateral securing the Note at any time, the indebtedness evidenced by the
Note, any act or event relating to the Lenders’ administration of the Loan
Agreement, the Note or any other Loan Documents.

 



-8-

 

 

4. Authorization. Borrower Parties represent and warrant to Lenders that each of
them has full power and authority to enter into this Agreement; that the
execution and delivery of this Agreement have been authorized by all requisite
action; and that this Agreement constitutes the valid and legally binding
obligation of Borrower Parties enforceable in accordance with its terms. This
Agreement is not intended to be, nor shall it be construed to create, a novation
or accord and satisfaction, and the Loan Agreement and the indebtedness
represented thereby and by the Note shall continue in full force and effect.

 

5. Ratification. Except as herein amended, the Loan Agreement is hereby ratified
and affirmed. Execution of this Agreement shall not alter or diminish any rights
of Lenders or obligations of Borrower Parties under any other note, instrument,
or obligation secured by or entitled to the benefits of the Loan Agreement or
the Note, including, without limitation, any of the other Loan Documents.

 

6. No Offsets or Defenses. Borrower Parties confirm that they have no offsets or
defenses with respect to their obligations pursuant to the Loan Agreement and
Note or any of the other Loan Documents.

 

7. Events of Default. Borrower Parties represent and warrant that, as of the
Effective Date, there are no Events of Default under the Loan Agreement, Note or
any of the other Loan Documents.

 

8. No Novation or Modification of Loan Documents, etc. Borrower Parties
acknowledge and agree that (a) this Agreement is not intended to be, and shall
not be deemed or construed to be, a novation; (b) except as expressly provided
in this Agreement or any other written agreements with respect to the Loan
Documents, no other modifications, amendments, or waivers of other Loan
Documents are implied or intended; and (c) Lender reserves all available rights
and remedies, at law, in equity and under any the Loan Documents.

 

9. Expenses. Borrower Parties agree to pay to Lenders all expenses, including
Lenders’ attorney’s fees, incurred by Lenders in connection with the negotiation
and preparation of this Agreement.

 

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which when executed and delivered shall constitute an original, but all
such counterparts together shall be deemed to be one and the same instrument.

 

11. Severability; Complete Agreement. If any provisions of this Agreement or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provisions to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law. The Loan
Agreement and the Note, together with the other Loan Documents, as amended,
constitute the full and complete agreement of the Borrower Partiers and Lenders
with respect to the indebtedness evidenced by the Note and Loan Agreement.

 



-9-

 

 

12. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their respective successors and assigns.

 

13. Waiver of Jury Trial. THE BORROWER PARTIES AND LENDERS HEREBY WAIVE ANY
RIGHT THAT ANY OF THEM MAY HAVE TO A TRIAL BY JURY ON ANY CLAIM, COUNTERCLAIM,
SETOFF, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE LOAN, OR (B) IN ANY
WAY CONNECTED WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF
THE LENDERS AND ANY BORROWER PARTY WITH RESPECT TO THE LOAN DOCUMENTS OR IN
CONNECTION WITH THIS AGREEMENT OR THE EXERCISE OF ANY PARTY’S RIGHTS AND
REMEDIES UNDER THIS AGREEMENT, OR OTHERWISE, OR THE CONDUCT OR THE RELATIONSHIP
OF THE PARTIES HERETO, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE
BORROWER PARTIES AND LENDERS AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND
BARGAINED AGREEMENT OF THE BORROWER PARTIES AND LENDERS IRREVOCABLY TO WAIVE
THEIR RIGHTS TO TRIAL BY JURY AS AN INDUCEMENT OF THE PARTIES TO ENTER INTO THIS
AGREEMENT, AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY DISPUTE OR
CONTROVERSY WHATSOEVER (WHETHER OR NOT MODIFIED HEREIN) BETWEEN THE BORROWER
PARTIES AND THE LENDERS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

[Remainder of Page Intentionally Left Blank]

 

-10-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the year and date first above written.

 



  BORROWER PARTIES:         IPIC-GOLD CLASS ENTERTAINMENT, LLC         By: /s/
Hamid Hashemi   Print Name: Hamid Hashemi   Title: Managing Member

 

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC-GOLD
CLASS ENTERTAINMENT, LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company, on the day the same bears date.

 

Given under my hand and seal this 20th day of June, 2018.

 



  /s/ Dawn Nelson   Notary Public   My commission expires: 12/5/2020

 



-11-

 

 



  IPIC GOLD CLASS HOLDINGS LLC         By: /s/ Hamid Hashemi   Print Name: Hamid
Hashemi   Title: Managing Member

 

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC-GOLD
CLASS HOLDINGS LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company, on the day the same bears date.

 

Given under my hand and seal this 20th day of June, 2018.

 



  /s/ Dawn Nelson   Notary Public   My commission expires: 12/5/2020

 

-12-

 

 



  IPIC-GOLD CLASS TEXAS, LLC         By: /s/ Hamid Hashemi   Print Name: Hamid
Hashemi   Title: Managing Member

 

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC-GOLD
CLASS TEXAS, LLC, a Delaware limited liability company, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of the instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
limited liability company, on the day the same bears date.

 

Given under my hand and seal this 20th day of June, 2018.

 



  /s/ Dawn Nelson   Notary Public   My commission expires: 12/5/2020

 

-13-

 

 



  IPIC MEDIA, LLC         By: /s/ Hamid Hashemi   Print Name: Hamid Hashemi  
Title: Managing Member

 

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of IPIC MEDIA,
LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said limited
liability company, on the day the same bears date.

 

Given under my hand and seal this 20th day of June, 2018.

 



  /s/ Dawn Nelson   Notary Public   My commission expires: 12/5/2020

 

-14-

 

 



  DELRAY BEACH HOLDINGS, LLC         By: /s/ Hamid Hashemi   Print Name: Hamid
Hashemi   Title: Managing Member

 

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of DELRAY BEACH
HOLDINGS, LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said limited
liability company, on the day the same bears date.

 

Given under my hand and seal this 20th day of June, 2018.

 



  /s/ Dawn Nelson   Notary Public   My commission expires: 12/5/2020

 

-15-

 

 



  BAY COLONY REALTY, LLC         By: /s/ Hamid Hashemi   Print Name: Hamid
Hashemi   Title: Managing Member

 

STATE OF FLORIDA

COUNTY OF PALM BEACH

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that HAMID HASHEMI, whose name as Managing Member of BAY COLONY
REALTY, LLC, a Delaware limited liability company, is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of the instrument, he, as such officer and with
full authority, executed the same voluntarily for and as the act of said limited
liability company, on the day the same bears date.

 

Given under my hand and seal this 20th day of June, 2018.

 



  /s/ Dawn Nelson   Notary Public   My commission expires: 12/5/2020

 

-16-

 

 



  LENDERS:         THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA         By: /s/
Dr. David G. Bronner   Print Name: Dr. David G. Bronner                    
Title: CEO

 

STATE OF ALABAMA

COUNTY OF MONTGOMERY

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that Dr. David G. Bronner, whose name as CEO of the Teachers’
Retirement System of Alabama is signed to the foregoing Agreement, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the Agreement, he, as such officer and with full authority, executed
the same voluntarily for and as the act of said body corporate of the State of
Alabama acting in its capacity as aforesaid.

 

Given under my hand and official seal this 22nd day of June, 2018.

 



  /s/ Debra Dahl   Notary Public   My commission expires: 1/23/19

 



-17-

 

 



  THE EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA         By: /s/ Dr. David G.
Bronner   Print Name: Dr. David G. Bronner                           Title: CEO

 

STATE OF ALABAMA

COUNTY OF MONTGOMERY

 

I, the undersigned, a Notary Public in and for said County, in said State,
hereby certify that Dr. David G. Bronner, whose name as CEO of the Employees’
Retirement System of Alabama is signed to the foregoing Agreement, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the Agreement, he, as such officer and with full authority, executed
the same voluntarily for and as the act of said body corporate of the State of
Alabama acting in its capacity as aforesaid.

 

Given under my hand and official seal this 22nd day of June, 2018.

 



  /s/ Debra Dahl   Notary Public   My commission expires: 1/23/19

 

-18-

 

 

EXHIBIT A

 

Revised Advance Date Certificate Form

 

Advance Date Certification Form

(for Planned Projects, Renovation Projects and Future Projects)

 

[Planned] [Renovation] Project Location:______________________________

 

Pursuant to that certain Second Amended and Restated Master Loan and Security
Agreement dated February 1, 2018 (together with any amendments thereto, the
“Loan Agreement”) by and among IPIC-GOLD CLASS ENTERTAINMENT, LLC, a Delaware
limited liability company (the “Borrower”) IPIC GOLD CLASS HOLDING LLC, a
Delaware limited liability company (“Holdings”), the Borrower Subsidiaries party
thereto, and THE TEACHERS’ RETIREMENT SYSTEM OF ALABAMA, a body corporate of the
State of Alabama created under Section 16-25-1 et. seq., Code of Alabama (1975),
as amended (the “TRS” or “Agent Lender”), and THE EMPLOYEES’ RETIREMENT SYSTEM
OF ALABAMA, a body corporate of the State of Alabama created under Section
36-27-1 et. seq., Code of Alabama (1975), as amended (the “ERS”) (the TRS and
the ERS are sometimes herein referred to individually as a “Lender” and
collectively as the “Lenders”), Borrower and Agent Lender desire to certify the
following below as of the date hereof. Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Loan
Agreement.

 

Borrower and Agent Lender hereby agree and certify as follows:

 

1. The initial Advance of the Loan for the Project described above occurred on
__________________, 20__ (the “Initial Advance Date”).

 

2. Based on such Initial Advance Date, the Scheduled Completion Date for this
particular Project will be_______________________ (the date which is fifteen
(15) months from the Initial Advance Date if a Future Project or the date which
is twelve (12) months from Initial Advance Date for a Renovation Project).

 

3. [INSERT FOR FUTURE PROJECTS AND RENOVATION PROJECTS ONLY AS THIS IS ONLY
APPLICABLE TO TRANCHE 3 ADVANCES] Based on such Initial Advance Date and
pursuant to Section 2.4(b) of the Loan Agreement, payments of accrued interest
with respect to this particular Project shall commence on the first Scheduled
Payment Date following the earlier of (1) the date which is six (6) months
following the opening or re-opening of the Project, as applicable, or (2) (the
date which is twenty-one (21) months following the initial Advance for this
Project).

 

[Remainder of Page Intentionally Left Blank]

 



-19-

 

 

Certified and agreed by Borrower and Agent Lender as of this _____ day of
__________, 20___.

 



  BORROWER:         IPIC-GOLD CLASS ENTERTAINMENT, LLC         By:             
Print Name:     Its:           AGENT LENDER:         THE TEACHERS’ RETIREMENT
SYSTEM OF ALABAMA         By:     Print Name:     Its:  

 

 

-20-



 

 